F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          OCT 6 1999

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 99-2083
 v.                                              (D.C. No. CIV-98-546-JP)
                                                       (New Mexico)
 MIGUEL VASQUEZ,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Vasquez pled guilty to two counts of drug trafficking. He filed a

petition under 28 U.S.C. § 2255 claiming ineffective assistance of counsel. The

district court denied the petition on the recommendations of the magistrate. Mr.

Vasquez asks us to grant a certificate of appealability and reverse.

      In his plea agreement, Mr. Vasquez expressly waived his right to directly or

collaterally appeal any sentence of twelve years or less, including an express

waiver of any claim of ineffective assistance of counsel. He attempts to challenge

the waiver by asserting that as a Spanish-speaker, his plea was not knowing. We

believe this argument undermined by the record, which indicates that the court

provided a translated copy of his plea agreement as well as an interpreter.

Moreover, in his plea colloquy, Mr. Vasquez acknowledged he made the waiver

voluntarily and knowingly.

      Next, Mr. Vasquez contends the court’s oral advisement of his right to

appeal at the end of his sentencing was inconsistent with the terms of the written

agreement and superceded those terms. We disagree and interpret the oral

advisement as consistent with his plea agreement since the court could well have

been advising Mr. Vasquez of his right to appeal any sentence greater than twelve

years, as stipulated in the plea agreement. See United States v. Atterberry, 144

F.3d 1299, 1301 (10th Cir. 1998) (concluding a court’s advisement of a right to

appeal is consistent with a plea term’s conditional waiver of direct appeal).


                                         -2-
      The outstanding issue is whether a waiver of a right to make a section 2255

collateral attack based on ineffective assistance of counsel can be enforced. This

court has not decided this issue. While the answer in other circuits turns on

whether the ineffective assistance tainted the voluntariness of the plea or the

waiver agreement itself, see, e.g., Jones v. United States, 167 F.3d 1142, 1144-45

(7th Cir. 1999) (citing cases), we need not reach this issue here.

      In the instant case, even if Mr. Vasquez were to prevail on challenging the

validity of the waiver, he cannot prevail on the underlying claim of ineffective

assistance of counsel for failure to cross-examine witnesses, failure to file an

appeal, failure to challenge drug quanitites and for failure to bar him from

agreeing to any waiver. The district court found no ineffective assistance of

counsel. We review the district court's legal conclusions regarding ineffective

assistance of counsel de novo. See United States v. Cook, 49 F.3d 663, 665 (10th

Cir.1995). We agree with the magistrate judge’s conclusions as adopted by the

district court that because Mr. Vasquez pled guilty, a right to cross-examine is

moot. As for the failure to file an appeal, we also agree Mr. Vasquez’ counsel

was within a reasonable range of discretion when he determined that the waiver

agreement barred appeal. In addition, the magistrate properly concluded that

counsel was not ineffective for failure to challenge drug quantities because these

quantities had already been stipulated in the plea agreement. Finally, Mr.


                                         -3-
Vasquez’ vague single sentence that his counsel should have barred him from

agreeing to any waiver suggests his counsel had a duty to override any free will of

Mr. Vasquez’, which is certainly not the role of counsel. See Jones v. Barnes,

463 U.S. 745, 751 (1983) (“[T]he accused has the ultimate authority to make

certain fundamental decisions regarding the case, as to whether to plead guilty,

waive a jury, . . . or take an appeal.”); United States v. Ballejos, 931 F.2d 63, 63

(10th Cir. 1991) (unpublished).

      In sum, we agree with the district court that Mr. Vasquez’ claims of

ineffective assistance of counsel are groundless. Accordingly, Mr. Vasquez has

not “made a substantial showing of the denial of a constitutional right” as

required for the issuance of a certificate of appealability, 28 U.S.C. § 2253(c)(2).

We therefore DENY Mr. Vasquez’ motion for a certificate and DISMISS the

appeal.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                          -4-